On rehearing. Smith, J. Appellee calls attention to the fact that the evidence, for the exclusion of which the case was ordered reversed, goes only to the question of the amount of damages; and he asks the privilege of exercising the option to remit a sufficient amount of the damages, which were recovered, to cure the error of excluding this evidence. He has the right to do this under the decisions of this court. But, when a remittitur is ordered under these circumstances, the question is not what amount of recovery would be the limit which is supported and justified by 'the evidence. Where no error has occurred at the trial, exlcept that judgment has been rendered for an excessive amount, that error is cured by reducing the judgment to such amount as is warranted by the evidence. But a different rule obtains in cases where improper evidence was admitted, or competent and material evidence was excluded. The rule in such cases was announced by Justice Riddick, in the case St. Louis, I. M. & S. Ry. Co. v. Adams, 74 Ark. 326, as follows: “What the court undertakes to do is simply to name an amount so low that there can be no reasonable ground to believe that a jury of average judgment, after considering the evidence, would, when properly instructed as to the law (or when uninfluenced by improper evidence, or, on the other hand, when given the right to consider improperly excluded evidence) allow plaintiff a less sum than that named, and-which amount the court can clearly see is not excessive. ’ ’ Applying this test, we have concluded, in view of the pain which appellee suffered, and of the loss of time and earnings which he sustained, and the expenses of his treatment which he incurred, that he should recover the sum of $2,000. We name this as a sum which is not excessive and which will not prejudice the defendant. The proof on appellee’s part would unquestionably support a verdict for a larger amount, but, as has been said, that is not the test. The evidence is that for several hours he suffered the most excruciating pain, without medical attention, and even after he had reached the hospital and had received surgical aid he must still have suffered great pain. Under all the circumstances in proof, we think it unlikely that a jury would assess the damages at less than $2,000. If appellee shall within one week enter a remittitur of $8,000 to take effect as of the date of the original judgment, the judgment may stand for $2,000 with-interest thereon from the date of the original judgment; otherwise,- the cause will be remanded for a new trial.